Citation Nr: 0904722	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
July 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDING OF FACT

A lumbar spine disorder was not manifested in active service 
or within one year of service discharge, and any current 
lumbar spine disorder is not otherwise etiologically related 
to such service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
active duty service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2005.  
The RO's June 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a lumbar spine 
disorder, any question as to the appropriate disability 
rating or effective date to be assigned are rendered moot and 
no additional notification with regard to these elements is 
necessary.  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Lexington 
VA Medical Center (VAMC), as well as private treatment 
records, have also been obtained.  The appellant claimed he 
received additional private treatment at Jellico Hospital in 
Jellico, Tennessee.  However, he indicated in an August 2007 
statement that records pertaining to such treatment are 
unavailable.  He has not identified any other records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the veteran in locating 
additional records has been satisfied.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board acknowledges that the veteran has indicated he 
received Social Security Administration (SSA) disability 
benefits for a period beginning in April 1988, and records 
related to these SSA benefits are not of record.  However, 
the Board observes that, after being contacted by VA in March 
1993, SSA responded that the veteran's records were retired 
in 1989 and were no longer available for recall.

A VA examination was not provided in conjunction with the 
veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed lumbar spine disorder is etiologically related to 
active service.  As he is not competent to provide evidence 
of a diagnosis or etiology of a condition, the record is 
silent for a nexus between the veteran's current disability 
and his active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran has not satisfied all the 
elements of McLendon; therefore, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The veteran contends that his current lumbar spine disorder 
is the result of an injury incurred during active service 
after loading 50-caliber guns and 20mm cannon barrels onto a 
truck.

While the evidence of record reveals that the veteran 
currently suffers from lumbar strain, degenerative joint 
disease, and disc disease of the lumbar spine, the competent, 
probative evidence of record does not etiologically link the 
veteran's current disability to his service or any incident 
or disorder incurred therein.  With regards to direct service 
connection, service medical records are silent as to any 
complaint, treatment or diagnosis of a lumbar spine 
condition. In addition, a June 1974 Report of Medical 
Examination, completed upon the veteran's separation from 
active service, indicates a normal spine and musculoskeletal 
clinical evaluation.  Thus, there is no medical evidence that 
shows the veteran suffered from a chronic disorder of the 
lumbar spine during service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
veteran has a current diagnosis of lumbar strain and 
degenerative disc disease of the lumbar spine.  Furthermore, 
the Board observes a September 2005 buddy statement 
corroborates the veteran's assertion of an in-service back 
injury.  The remaining question, therefore, is whether there 
is medical evidence of a relationship between the current 
disability and military service.

In the instant case, the veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current lumbar spine disorder and an event or occurrence in 
service.  The Board acknowledges that the veteran himself has 
claimed his current lumbar spine disorder arises from his 
active service.  However, as noted above, as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  See Espiritu, supra.  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  Furthermore, while the September 2005 buddy 
statement submitted by the veteran serves as evidence of an 
in-service back injury, it does not serve as competent 
medical evidence establishing an etiological relationship 
between this injury and his current lumbar spine disorder.  

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
veteran has claimed treatment for a back disorder as early as 
the 1970s.  However, the Board observes the first evidence of 
record indicating a diagnosis of a lumbar spine disorder is 
in April 1989, at which time the veteran was diagnosed with 
general arthralgia of the spine.  This is more approximately 
15 years since the veteran separated from service; this 
significant lapse in time between the active service and the 
first evidence of a disorder of the lumbar spine weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, certain chronic diseases, including arthritis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, the Board observes 
the veteran was not diagnosed with degenerative joint disease 
of the lumbar spine within one year of discharge from active 
service.  Therefore, the presumption of service connection 
does not apply in this case.

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
currently diagnosed lumbar spine disorder is etiologically 
related to his active service.  The normal medical findings 
at the time of separation from service, as well as the 
absence of any medical records of a diagnosis or treatment 
for many years after service, is also probative evidence 
against the claim for direct service connection.  In 
addition, the facts of this case do not warrant presumptive 
service connection for the veteran's arthritis, because this 
condition did not manifest to a degree of 10 percent within 
one year of his discharge from active service.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for a lumbar spine 
disorder, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a lumbar spine disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


